Citation Nr: 1121672	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  10-43 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

S. Delhauer, Law Clerk



INTRODUCTION

The Veteran served in the Air National Guard from June 1969 to June 1975, including a period of active duty for training (ACDUTRA) from July 1969 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  Service connection may also be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA, or for injury, but not disease, incurred in or aggravated while performing inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106 (West 2002); 38 C.F.R. § 3.6 (2010).

As noted above, the Veteran had ACDUTRA from July 1969 to December 1969.  However, it is unclear whether he had any additional ACDUTRA or INACDUTRA for the remainder of his six-year term with the Air National Guard.  Although the RO requested the Iowa Adjutant General verify the Veteran's periods of ACDUTRA in a January 2010 letter, no response was provided with respect to those dates.  Remand is required to determine any additional periods of ACDUTRA and INACDUTRA, and to clarify the Veteran's job responsibilities during those periods, so that the precise extent to which the Veteran was exposed to acoustic trauma in service can be established.  

Further, the Veteran noted in his September 2010 substantive appeal that he underwent an exit physical, performed at the 185th Tactical Fighting Group Air National Guard Base in Sioux City, Iowa.  While it is not clear whether the Veteran is referencing his separation from his period of ACDUTRA, ending in December 1969, or his six-year period of Air National Guard service, ending in June 1975, no exit physical dated at either time is of record; thus, it must be obtained.

During a VA audiology examination in April 2010, the audiologist stated the Veteran did not have hearing loss for VA purposes in his right ear.  However, she diagnosed left ear hearing loss and tinnitus, and stated that both were at least as likely as not a result of both military and civilian noise exposure, to include "six years of military service."  

From the examination report, it is not clear that the examiner understood that the Veteran's six years of military service were not wholly comprised of active service.  38 C.F.R. § 3.6.  It is imperative that a VA examiner's opinion be based on the correct facts.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  It is also unclear from the examination report the exact date of onset of the Veteran's tinnitus.  Remand is thus required to obtain a new VA opinion of whether there is a relationship between the diagnosed audiologic disabilities and the Veteran's documented periods of ACDUTRA and INACDUTRA and his job responsibilities during those periods.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate Federal sources and ask each of the agencies/units/organizations to confirm the specific dates (not retirement points) for the Veteran's periods of ACDUTRA and INACDUTRA between June 1969 and June 1975.  Copies of the Veteran's personnel records dated between June 1969 and June 1975 should be requested and included in the claims file.  

Additionally, request copies of obtain the Veteran's exit physical from December 1969 and/or June 1975 conducted by medical personnel from the 185th Tactical Fighting Group Air National Guard Base in Sioux City, Iowa, and associate it with the claims file.

If, after making reasonable efforts to obtain these records the RO is unable to secure them, notify the Veteran and (a) identify the specific records that are unobtainable; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran a reasonable opportunity to respond.

2.  Schedule the Veteran for a VA audiology exam with a state-licensed VA audiologist, other than the one who conducted the April 2010 VA examination, to determine whether the Veteran's left ear hearing disability and/or the tinnitus is etiologically related to his active duty service, to include any documented periods of ACDUTRA and INACDUTRA.  A copy of this Remand and the entire claims file must be made available to and reviewed by the VA examiner.  Pertinent documents should be reviewed, including records of the Veteran's periods of ACDUTRA and INACDUTRA and his job responsibilities during those periods, VA treatment records, and lay statements of record to include those of the Veteran.  The examiner should interview the Veteran to determine as accurately as possible the date of onset of the tinnitus.  Then, the examiner should offer his/her opinion as to whether it is at least as likely as not (50 percent probability or greater) that any acoustic trauma to which the Veteran was exposed during his active duty and periods of ACDUTRA and INACDUTRA caused or contributed to the diagnosed left ear hearing disability and/or tinnitus.  All opinions should be supported by a clear rationale, which should include a discussion of the specific evidence on which the opinions are based.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  If the Veteran does not report for the aforementioned examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicate whether any notice sent was returned as undeliverable.

4.  After undertaking the development above, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran, and an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he has the right to submit additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


